United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1992
Issued: May 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 29, 2010 appellant filed a timely appeal from a May 10, 2010 decision of the
Office of Workers’ Compensation Programs denying his request for an increased schedule
award. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant is entitled to an increased schedule award.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated December 18, 2008,
the Board set aside April 18, 2008 and December 31, 2007 decisions denying appellant’s claim

1

5 U.S.C. § 8101 et seq.

that he sustained a loss of hearing in the performance of duty.2 The Board found that the Office
failed to sufficiently develop the factual evidence to determine the extent of his noise exposure
during the course of his federal employment. The Board further noted that hearing loss could
result from prolonged exposure to noise below 85 decibels and instructed the Office, following
development of the factual evidence, to refer appellant for an otological and audiological
evaluation. The facts and circumstances set forth in the prior decision are hereby incorporated
by reference.
Following further development, the Office accepted appellant’s claim for bilateral
hearing loss with tinnitus. By decision dated December 17, 2009, it granted him a schedule
award for a 20 percent bilateral hearing loss with tinnitus. The Office based its impairment
determination on the June 15, 2009 second opinion examination by Dr. George H. Fisher, a
Board-certified otolaryngologist, who found that appellant had a 20 percent binaural hearing
impairment. The period of the award ran for 17.14 weeks from June 15, 2009 to
March 21, 2010.
In a report dated January 13, 2010, Dr. Fisher noted that appellant continued “to work
around high-intensity noise with a conveyor belt very close to where he is working.” He
provided the results of audiometric evaluation and diagnosed bilateral asymmetrical
neurosensory hearing loss. Dr. Fisher indicated that appellant was “having a lot of difficulty
socially now that the hearing in the right ear has dropped.” He recommended bilateral hearing
aids.
On April 23, 2010 appellant requested reconsideration of the Office’s December 17, 2009
decision. Through his representative, he asserted that he had an additional impairment of the
right ear and submitted Dr. Fisher’s January 13, 2010 report in support of his allegation.
By decision dated May 10, 2010, the Office denied modification of its December 17,
2009 decision. It found that as he was claiming increased hearing loss due to new exposure in
his federal employment, he needed to file a new claim.
On appeal, appellant noted that he had previously been awarded a schedule award for a
20 percent binaural hearing loss. He related that he went to see Dr. Fisher to be fitted with
hearing aids and the physician advised him that he had an increased loss of hearing in the right
ear “beyond what was originally diagnosed.” Appellant related that he was not claiming new
exposure and thus should not have to file another claim.
LEGAL PRECEDENT
The Board has long recognized that, if a claimant’s employment-related hearing loss
worsens in the future, he or she may apply for an additional schedule award for any increased
permanent impairment.3 The Board also recognized that a claimant may be entitled to an award
2

Docket No. 08-1662 (issued December 18, 2008). On September 13, 2006 appellant, then a 61-year-old
materials expeditor, filed an occupational disease claim alleging that he sustained a loss of hearing causally related
to his work duties. He did not stop work.
3

See J.R., 59 ECAB 710 (2008); Paul R. Reedy, 45 ECAB 488 (1994).

2

for an increased hearing loss, even after exposure to hazardous noise has ceased, if causal
relationship is supported by the medical evidence of record.4 In this latter instance, the request
for an increased schedule award is not deemed as a new claim.5
According to Office procedures, when a schedule award is paid before exposure
terminates, no additional award will be paid for periods of less than one year from the beginning
date of the last award or the date of the last exposure, whichever comes first.6 In hearing loss
claims, a claim based on an additional period of exposure constitutes a new claim.7 Thus, if a
claimant requests review of a hearing loss schedule award, the Office must clarify whether the
request is for review of the award or for additional compensation subsequent to the prior award.
If the claimant is requesting additional compensation, the Office will inform the claimant that a
new claim should be filed one year after the beginning of the last award or the date of last
exposure, whichever occurs first.8
ANALYSIS
The Office accepted that appellant sustained bilateral hearing loss with tinnitus. In a
decision dated December 17, 2009, it granted him a schedule award for a 20 percent impairment
due to binaural hearing loss. The Office based the schedule award on the June 15, 2009
impairment evaluation of Dr. Fisher, who provided a second opinion evaluation. The period of
the award ran from June 15, 2009 to March 21, 2010. On April 23, 2010 appellant requested
reconsideration. He did not challenge the amount of the prior award but instead alleged that he
had an increased hearing loss in his right ear. In support of his request, appellant submitted a
January 13, 2010 report from Dr. Fisher who noted that appellant still worked near a conveyor
belt that yielded “high-intensity noise.” Dr. Fisher provided the results of an audiometric
evaluation.
The Office denied modifying its prior decision based on its determination that appellant
needed to file a new claim based on his continued noise exposure. As noted, when a schedule
award is paid before exposure terminates, no additional award will be paid for periods of less
than one year from the beginning date of the last award or the date of the last exposure,
whichever comes first.9 Dr. Fisher’s January 13, 2010 report, submitted by appellant in support
of his reconsideration request, indicated that he continued to be exposed to high levels of noise in
the course of his federal employment. As his exposure continued, he was not entitled to an
additional award as it was less than one year from the beginning date of his last award,
4

See J.R., supra note 3; Adelbert E. Buzzell, 34 ECAB 96 (1982).

5

Paul Fierstein, 51 ECAB 391, 385 (2000).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7(b)(3) (March 1995).
7

Id.; see also Stacey L. Walker, 48 ECAB 353 (1997); Henry Ross, Jr., 39 ECAB 373 (1988) and cases cited
therein.
8

See supra note 6.

9

Id.

3

June 15, 2009. Further, Office procedures provide that in hearing loss claims, a claim for an
award based on an additional period of exposure constitutes a new claim.10 The Office,
therefore, properly instructed appellant to file a new claim.
On appeal appellant argues that he is not claiming an increased award based on new
exposure. He argues that, when he saw Dr. Fisher to be fitted for hearing aids, the physician told
him that he had increased hearing loss in his right ear. Appellant, however, is not alleging that
the original award was in error but instead that he now has an additional hearing loss.
CONCLUSION
The Board finds that appellant is not entitled to an increased schedule award.
ORDER
IT IS HEREBY ORDERED THAT the May 10, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 4, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

Id.

4

